Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit applications filed before March 16, 2013 do not provide support for all of the claims in the present application.  For example, claim 2 has not supported by any such earlier application.  
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant is in compliance with conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120/121. As such is given the earliest priority date of record, 8/24/2006.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubu (US 6,162,052) in view of Hack et al (US 5,897,314).
In regard to claim 2, Kokubu an apparatus for treating an infected or decaying condition in a tooth (col 3, lines 10-38 disclose a laser system that sterilizes and prepares a root canal for a root canal treatment), the apparatus comprising:
 a laser system (laser treatment apparatus 60) configured to irradiate a pool of liquid within a treatment region of the tooth including the infected or decaying condition and to generate sufficient energy in the pool of liquid to clean the treatment region of the tooth via the photoacoustic effect and to clean locations of the tooth remote from the treatment region (the configured language interpreted as functional language which is interpreted as a functional language which could be achieved by Kokubu in view of the disclosure of the structural elements of the claimed invention as set forth above specifically the laser system, the disclosure of a laser beam generated by the laser beam source being easily absorbed by OH groups and H20 resulting in evaporation, see col 6, lines 15-19, which in conclusion means the level of energy being generated by Kokubu is great enough to activate a liquid and the combined use of the laser beam and a water supply on an irradiation site for cavitation see, col 7, lines 4-11 and col 16, lines 30-35), the laser system comprising:
 a source of a laser light beam (laser beam source 61);

a sheath (layers 31-34 of the emission fiber) extending from adjacent the proximal end of the elongate optical fiber (30, see figure 3)
Kokubu fails to disclose the sheath extending to a terminus edge spaced proximally from a proximal end of the tapered tip towards the proximal end of the elongate optical fiber by a distance between 2 mm and 10 mm such that at least a portion of the substantially cylindrical and untapered segment is uncovered by the sheath to allow transmission of laser light through the at least a portion of the substantially cylindrical and untapered segment.
However, Hack discloses a laser system (laser instrument 1) having an elongate optical fiber (second light guide 7) having a sheath (supporting tube 26) extending from adjacent a proximal end of the elongate optical fiber (near holding shank 23) to a terminus edge spaced proximally from a proximal end of the tapered tip (end adjacent to length L of the second light guide 7 see figure 1), such that at least a portion of a substantially cylindrical and untampered segment is uncovered to allow transmission of laser light through the at least a portion of the substantially cylindrical and untapered segment (see figure 1 and col 4, lines 50-51 discloses the 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to modify Kokubu to have the sheath extending to a terminus edge spaced proximally from a proximal end of the tapered tip, such that at least a portion of the substantially cylindrical and untampered segment is uncovered to allow transmission of laser light through the at least a portion of the substantially cylindrical and untapered segment as disclosed by Hack for the purpose of proving a desired treatment surface that may vary based on application (Hack, col 4, lines 51-52).
Hack further discloses an extension distance of about 28 mm for the provided procedure of root canals (col 4, lines 35-37), and further discloses that the length L being the extension distance beyond the sheath (supporting tube 26) and may vary depending on different treatment cases (col 4, lines 50-53) for different treatments to improve adaptability of the laser instrument at different sites (col 2, lines 15-18). Since Hack discloses an extension distance for the proximal end of the tapered tip past the sheath (see figure 1) and that the length may vary based on the treatment, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the distance of the sheath terminus edge spaced proximally from a proximal end of the tapered tip towards the proximal end of the elongate optical fiber by a distance of between 2 mm and 10 mm for the purpose of adapting the laser instrument to a new site. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  

In regard to claim 5, the limitation “configured to cause the pool to expand” is being interpreted as intended use of the claimed invention which could be performed by Kokubu in view of the disclosure of all of the structural elements of the claimed invention set forth above. This conclusion of this being further supported by the disclosure of the level of laser being generated to be absorbed by OH groups and H20 resulting in evaporation (col 6, lines 15-19), as set forth above.
In regard to claim 6, Kokubu anticipates the intended use limitation of “configured to abrade the infected or decaying condition within the treatment region” (col 3, lines 29-31 discloses the laser beam use as root canal debridement), additionally the claimed invention which could be performed by Kokubu in view of the disclosure of all of the structural elements of the claimed invention set forth above.
In regard to claim 7, the limitation “configured to irradiate the pool of liquid without damaging the healthy tissue of the tooth” is being interpreted as intended use of the claimed invention which could be performed by Kokubu in view of the disclosure of all of the structural elements of the claimed invention set forth above. This conclusion being further supported by the disclosure of Kokubu to combine an air or water treatment to accelerate the heat generation and cooling (col 7, lines 15-17).

In regard to claim 9, Kokubu discloses the proximal end of the elongate optical fiber (12) is connected to the source of the laser light beam (61) wherein the tip (22) is coupled to a distal end of the elongate optical fiber (col 6, lines 21-30 discloses the attachment of the laser beam to the laser source 61 also seen in figure 1 and col 7, lines 22-30 disclose the 22 being the end portion of 12 also seen in figure 2).
In regard to claim 11, Kokubu anticipates the intended use limitation of “the treatment region comprises root canal” (col 3, lines 14-17), additionally the claimed invention which could be performed by Kokubu in view of the disclosure of all of the structural elements of the claimed invention set forth above.
In regard to claim 12, Kokubu anticipates the intended use limitation of “the treatment region comprises caries” (col 16, lines 26-40), additionally the claimed invention which could be performed by Kokubu in view of the disclosure of all of the structural elements of the claimed invention set forth above.
With regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over Kokubu which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the law of anticipation does not require that the reference "teach" what the subject patent teaches, but rather it is only necessary that the claims under attack "read on" something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior In re Schreiber. 128 E3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
Applicant set forth that the amendment to claim 2 specifically “a distance between 2 mm and 10 mm” would be non-obvious in view of Hack in view of the disclosed distance of 28 mm in col 4, lines 34-36 and there is a lack of evidence to modify to the claimed distance. The examiner disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hack discloses that the distance of the exposed portion of the 
Additionally, the applicant argues that the removal of the sheath for 2-10mm provides a markedly improved production of photoacoustic waves and that the edge of the sheath being more than 10 mm should be avoided as it diminishes the effectiveness of the claimed invention, citing par 65 for support for this argument. While the specification discloses an associated improvement with the sheath removed for 2-10 mm, the specification fails to disclose any negative qualities above 10 mm and as such the argument of unexpected results is only partially supported. Furthermore, the disclosed argument of Hack in view of In re Aller as set forth above, still provides detailed disclosure of the general condition of the claimed apparatus to render obvious a modification of the length. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            
/JACQUELINE T JOHANAS/            Supervisory Patent Examiner, Art Unit 3772